DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a driving unit … configured to apply in claim 1, core supply unit … configured to load in claims 2 and 6, core loading portion in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US2015/0180319).
Kimura reads on the claims as follows (refer to Figs. 1 and 5):
Claim 1. An apparatus for guiding insertion of segment type stator coils1 into slots of a stator core, the stator coils being in multiple layers in a radial direction, the apparatus comprising:

a plurality of coil guide members (27 with 30 and 35) installed in the support jig to move radially back and forth (see para. [0058]) and forming guide passages (see Fig. 5; corresponding to stator slots 3) connected to the slots in an up and down direction; and 
a driving unit (38; see para. [0063]; this structure is deemed to be an equivalent to the claimed “driving unit”; see “Claim Interpretation” section above) installed to be connected to the coil guide members and configured to apply a back and forth operational force to the coil guide members.
Claim 4. The apparatus of claim 1, wherein the coil guide members guide the stator coils transferred by a robot to the slots in the up and down direction through the guide passage. This claims is understood to mean the coil guide members are configured to guide the stator coils in the claimed manner, i.e. the robot is not part of the claimed apparatus. The coil guide members are capable of guiding stator coils as claimed.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US2014/0013592A1).
Kimura reads on the claims as follows (refer to Figs. 3, 4 and 7):
Claim 1. An apparatus for guiding insertion of segment type stator coils into slots of a stator core (see abstract), the stator coils being in multiple layers in a radial direction, the apparatus comprising:
a support jig (2) forming a penetration hole (see Fig. 4) at a central portion and fixedly installed on an upper surface of a frame (see Fig. 1, for example supports 511); 

a driving unit (51) installed to be connected to the coil guide members and configured to apply a back and forth operational force to the coil guide members (see para. [0047]).
Claim 4. The apparatus of claim 1, wherein the coil guide members guide the stator coils transferred by a robot to the slots in the up and down direction through the guide passage. See “array apparatus” in para. [0039].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Ohno (US2015/0074985A1).
Yoshida mentions in para [0039] that “a stator core of a rotary electric machine that is not illustrated is disposed below the center of the base 2,” without providing any further explanation of how the stator is disposed at this location.
Ohno discloses an apparatus including an apparatus 340 (refer to Figs. 1, 13 and 16, as well as 29-39) similar in function and structure to that of Yoshida. A stator core can be provided from below by means of a core supply unit (120, Fig. 1) installed to be movable in the up and down direction, and configured to load the stator core from below (see Fig. 1) to position the stator core at the proper location with respect to the apparatus 340. The core supply unit comprises a core loading portion (70) provided in a base portion .
Claims 5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ohno.
Kimura reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 5. An apparatus for guiding insertion of segment type stator coils into slots of a stator core, the stator coils being in multiple layers in a radial direction (see footnote 1), the apparatus comprising: 
a fixed rail plate (29 with 36) provided in a disk shape forming a penetration hole at a central portion (see Fig. 5), fixedly installed on an upper surface of a frame (12, 34), and forming a plurality of rail grooves (33, 37) radially on an upper surface of the fixed rail plate; 
a plurality of coil guide members (27 with 30 and 35) comprising upper surfaces and having cam follower protrusions (35) on the upper surfaces, installed to move back and forth in the rail grooves of the fixed rail plate, and forming guide passages (see Fig. 5; corresponding to slots 3 of the stator) connected to the slots in an up and down direction;
 a movable rail plate (31) rotatably installed and having a lower surface contacting the upper surface of the fixed rail plate, the lower surface of the movable rail plate being formed with cam follower rails (32) in contact with the cam follower protrusions of the coil guide members; and 
a 
Claim 7. The apparatus of claim 5, wherein the rail grooves are formed on the upper surface of the fixed rail plate, linearly toward a center of the penetration hole of the fixed rail plate. See Fig. 5.
Claim 8. The apparatus of claim 5, wherein: the movable rail plate is formed in a disk shape corresponding to the fixed rail plate; and the cam follower rails are formed on the lower surface of the movable rail plate in an oblique direction. See Fig. 5.
Claim 9. The apparatus of claim 5, 
Claim 10. The apparatus of claim 5, wherein each of the coil guide members comprises: a guide arm (portion of 26 disposed inside of 28; see Fig. 5) coupled to the rail groove of the fixed rail plate, slidably in the back and forth direction; and a guide finger (the portion of 27 forming the guide passages over slots 3) integrally formed at an end the guide arm toward a center of the penetration hole of the fixed rail plate.
Claim 11. The apparatus of claim 10, wherein the guide fingers of the coil guide members form the guide passages (disposed above slots 3) connected to the slots in the up and down direction between neighboring guide fingers.
Claim 12. The apparatus of claim 10, wherein the guide finger is provided in a form in which a cross-section width gradually increases from a top to a bottom, and forms a tapered surface at each of lateral sides. See Fig. 5. It can be seen that the sides of the members 27, in the region of slot 3, are tapered.
Claim 13. The apparatus of claim 12, wherein the guide passages connected to the slots in the up and down direction are formed between tapered surfaces of neighboring guide fingers. See Fig. 5. 
Claim 14. The apparatus of claim 10, wherein the guide finger is formed longer than the slot. See Fig. 5.
The difference between the invention of Kimura and the claimed invention is that Kimura utilizes a timing pulley or belt driven by motor 38 to rotate the movable rail plate 31, instead of the claimed drive gear gear-meshed with teeth on the movable rail plate.
However, it is conventional to provide an element to be rotatably-driven with teeth on an edge thereof, and a gear of a servo-motor gear-meshed with the teeth, to rotate the element. See for example Fig. 10 of Ohno, showing teeth 224 engaged with gear 261 driven by servo motor 262.
Since the claimed mechanism is conventional, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the motor 38 and timing belt/pulley of Kimura with teeth on the movable rail plate 31 and a servo motor with a gear gear-meshed with the teeth, as an alternative mechanism providing the same function of rotating the movable rail plate 31.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kimura has a mechanism for lifting the shaft 42. Therefore Kimura cannot be combined with Ohno to provide a core supply unit, because that would entail installing it in place of the lifting mechanism, which would destroy the manner in which the apparatus of Kimura is intended to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is the intended use of the apparats. The apparatus of Kimura is used in a different manner, but is capable of guiding coils into the stator slots, if for example a stator core 2 not having slots is provided as the workpiece, and an a person or a robot inserts coils into the stator slots from above.